        Case 4:19-cv-02236 Document 56 Filed on 04/22/21 in TXSD Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISON

    JOE RICHARD “TREY” POOL,                §
    III, TRENTON DONN “TRENT”               §
    POOL, and ACCELEVATE2020,               §        CIVIL ACTION
    LLC,                                    §
                                            §        No. 19-CV-2236
          Plaintiffs,                       §
    v.                                      §
    CITY OF HOUSTON and ANNA                §
    RUSSELL, in her official capacity as    §
    Secretary of the City of Houston        §
                                            §
          Defendants.                       §
                                            §

            DEFENDANTS CITY OF HOUSTON’S AND ANNA RUSSELL’S
                UNOPPOSED MOTION FOR EXTENSION OF TIME
                 TO FILE RESPONSE TO MOTION FOR LEAVE
                  TO FILE SECOND AMENDED COMPLAINT

         Defendants, the City of Houston (“Houston”), and Anna Russell,1 the former City

Secretary sued in her official capacity, (collectively “the City”), file this Unopposed

Motion for Extension of Time to File Response to Motion for Leave to File Second

Amended Complaint (Dkt #52), seeking a seven-day extension. In support of its Motion,

the City states the following:

         The City respectfully seeks a seven-day extension of time to file its response to

Pool’s Motion for Leave to File Second Amended Complaint. The requested extension,

which is unopposed, would make the City’s response due on April 30, 2021. Both counsel



1
    Ms. Russell is deceased.

                                             1
     Case 4:19-cv-02236 Document 56 Filed on 04/22/21 in TXSD Page 2 of 4




for the City are and have been involved in a large, emergency matter that has involved

extensive briefing and evidentiary work to further prepare the case for disposition.

       This request for a seven-day extension is unopposed. It is not made for purposes of

delay but only so justice can be done.

       For the reasons stated herein, Defendants respectfully request that this Court grant

Defendants’ Unopposed Motion for Extension of Time to File Response to Motion for

Leave to File Second Amended Complaint and allow the City to file its response on April

30, 2021, and award Houston such other relief as to which the Court finds it entitled.




                                             2
     Case 4:19-cv-02236 Document 56 Filed on 04/22/21 in TXSD Page 3 of 4




                                             Respectfully submitted,
                                             ARTURO G. MICHEL
                                             City Attorney
                                             SUZANNE R. CHAUVIN
                                             Chief, General Litigation Section

                                       By:    /s/ Suzanne R. Chauvin
                                             Suzanne R. Chauvin
                                             Senior Assistant City Attorney
                                             Southern District Bar No. 14512
                                             Texas State Bar No. 04160600
                                             City of Houston Legal Department
                                             P.O. Box 368
                                             Houston, Texas 77001-368
                                             900 Bagby, 4th Floor
                                             Houston, Texas 77002
                                             Telephone: 832.393.6219
                                             Fax: 832.393.6259
                                             suzanne.chauvin@houstontx.gov

                                             Attorney in Charge


Of Counsel:

Collyn A. Peddie
Senior Assistant City Attorney
Southern District Bar No. 843
Texas State Bar No.: 15707300
832.393.6463 - Telephone
collyn.peddie@houstontx.gov

Attorneys for Defendants
City of Houston and Anna
Russell, in her official capacity
as Secretary for the City of Houston




                                         3
     Case 4:19-cv-02236 Document 56 Filed on 04/22/21 in TXSD Page 4 of 4




                         CERTIFICATE OF CONFERENCE

     I certify that on April 20, 2021, Counsel for Plaintiffs was contacted by Suzanne
Chauvin with regard to the requested extension. Plaintiffs’ Counsel stated that he is
unopposed to this Motion.

                                              /s/ Suzanne R. Chauvin
                                              Suzanne R. Chauvin




                           CERTIFICATE OF SERVICE

       I certify that on April 22, 2021, a copy of the foregoing Defendants City of
Houston and Anna Russell’s Unopposed Motion for Extension of Time to File
Response to Plaintiff’s Motion for Leave to File Second Amended Complaint was
served electronically on the CM/ECF system which will automatically serve an
electronic notice on the following counsel of record for Plaintiffs:

Jerad Najvar
Austin M.B. Whatley
NAVJAR LAW FIRM, PLLC
2180 North Loop West, Suite 255
Houston, TX 77018
jerad@najvarlaw.com
austin@najvarlaw.com

IMPG ADVOCATES, INC.
Paul A. Rossi
316 Hill Street
Mountville, PA 17554
Paul-Rossi@comcast.net


                                              /s/ Suzanne R. Chauvin
                                              Suzanne R. Chauvin




                                          4
